DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-4, 6, 7, 9, 10, 13-17, 20-25, 28, 29, 31-34 and 40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6, 7, 9, 10, 13-17, 20-25, 28, 29, 31-34 and 40 are allowable because Fujiwara (Pub. No.: US 2007/0147843) and Tam et al (Pub. No.: US 2008/0219672), takes alone or in combination, fails to teach a controller configured to control operation of the light source to produce modulated light comprising an optical wireless communication signal representative of the data; at least one proximity determining component configured to determine a proximity of an object; and a processing resource configured to determine whether the determined proximity is within a threshold distance, wherein the controller is configured to control operation of the transmitter in dependence on whether the determined proximity is within the threshold distance, wherein the controlling of operation of the transmitter comprises at least one of: reducing an intensity of the light; at least one of halting generation by the light source of the light, at least partially blocking the light, or at least partially redirecting the light; or if no optical wireless communication transmission is currently occurring or scheduled to occur altering a value of a flag or other parameter to prevent transmission of light until the determined proximity is greater than the threshold distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636